NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-2198
                                     ___________

                                   QIAO MIAO LIU,
                                              Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                     Respondent
                    ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A095-862-218)
                    Immigration Judge: Honorable Annie S. Garcy
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 19, 2013

                 Before: FISHER, GARTH and ROTH, Circuit Judges

                          (Opinion filed: September 20, 2013)

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Qiao Miao Liu petitions for review of a decision of the Board of Immigration

Appeals (“BIA” or “Board”), which affirmed the Immigration Judge’s (“IJ”) decision

denying her relief from removal. We will deny the petition for review.
         Because the parties are familiar with the history and facts of the case, we will

recount the events in summary fashion. Liu was granted asylum in 2005, but the Board

reversed the decision on the Government’s appeal. We granted Liu’s petition for review

and remanded the matter for further proceedings, noting that the BIA had failed to

address pertinent evidence. See Liu v. Att’y Gen., 300 F. App’x 137 (3d Cir. 2008). The

Board then issued an order remanding to the IJ for further proceedings and a new

decision. A new master hearing was held on September 7, 2011, at which Liu was

questioned about the status of her husband and her attempt to authenticate two village

notices she had presented in support of her application. 1 The IJ issued a written opinion

finding that Liu had failed to meet her burden of proof for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). The BIA

dismissed Liu’s appeal, agreeing that Liu had failed to meet her burden of proof as to

asylum and withholding of removal, and that she had waived any claims for relief under

the CAT by failing to address the issue in her brief. 2 Liu then filed a timely, counseled

petition for review.


1
  Liu argues that a “master calendar was held on June 29, 2010” and that the transcript of
the hearing is missing from the record. Petitioner’s Brief at 17, 23. However, a “Notice
of Hearing in Removal Proceedings,” dated June 29, 2010, states that the master hearing
was reset for August 24, 2010, “for DHS to retrieve its record—by agreement off
record.” A.R. 280. The notice is stamped, “This notice served on both parties in open
court on above date by IJ A. Garcy.” Id. Thus, it appears that both parties were present
on June 29, 2010, and in proceedings off the record, agreed to continue the hearing to a
later date (the hearing eventually took place on September 7, 2011).
2
    Liu does not contest the finding that she waived any claims for CAT relief, so we will
                                               2
       We review the agency’s factual findings, including findings regarding likelihood

of persecution, see Huang v. Att’y Gen., 620 F.3d 372, 382-83 (3d Cir. 2010), under the

substantial evidence standard. See Briseno–Flores v. Att’y Gen., 492 F.3d 226, 228 (3d

Cir. 2007). We uphold the factual findings “unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

       Although the IJ found that Liu was a credible witness in testifying to her genuine

fear of persecution, thereby satisfying the first, subjective component of the “well-

founded fear of persecution” test, see Yu v. Att’y Gen., 513 F.3d 346, 348 (3d Cir.2008),

the facts of record do not establish the required second, objective component of the test,

namely, that her fear of persecution is objectively reasonable, id. The BIA properly

considered and weighed State Department reports which provided evidence contradicting

Liu’s claim that her fear of persecution is objectively reasonable, see Yu, 513 F.3d at 349

(State Department reports may constitute substantial evidence), and also gave close

consideration to the evidence submitted by Liu. It considered the documents Liu

submitted from China, including two unsigned, unauthenticated notices from the “Village

Committee” purportedly addressed to Liu’s husband, and a letter from Liu’s mother-in-

law. However, as the BIA’s opinion explained in detail, because the record reflects that

such documents were either unauthenticated or lacked minimal indicia of trustworthiness,

the BIA gave them less weight in its consideration of Liu’s application.


not address those claims further.

                                             3
       While we have held that failure to authenticate under 8 C.F.R. § 287.6 does not

warrant “per se exclusion of documentary evidence, and a petitioner is permitted to prove

authenticity in another manner,” the BIA correctly held that Liu’s failure to authenticate

her evidence in any manner undermines its evidentiary value. Chen v. Gonzales, 434

F.3d 212, 218 n.6 (3d Cir.2005). The first Village Committee Notice is confusing, as it

appears that it is addressed to a woman. A.R. 100. 3 Further, although Liu testified that

village officials told her mother-in-law that the notices would never be authenticated, the

unsworn letter from Liu’s mother-in-law does not mention this statement, nor does it

indicate that she made any other attempt to authenticate the notices. 4 Given the

unauthenticated statements, and the other record evidence, including the State

Department reports, the record does not compel us to find that Liu has an objectively

reasonable fear of persecution. As she failed to meet the burden of proof for entitlement

to asylum, she necessarily failed to meet the higher burden for withholding of removal


3
  The notice states in part, “If you were Chinese citizen and had one child, you would be
the object to insert an IUD.” It notes that Liu and her husband have two children, and
concludes that her husband is required “to have ligation operation.” A.R. 100. While it
is possible that the “you” in the first sentence is used in a general sense, the rest of the
notice appears to use the word “you” to specifically refer to Liu’s husband.
4
  Liu argues that she cannot challenge the IJ’s finding that the documents were not
properly authenticated because the transcript of the June 29, 2010 hearing is missing.
However, as noted, it appears that Liu’s attorney agreed to proceed off the record on that
date. Further, at the merits hearing on September 7, 2011, after determining that the
notices had not been properly authenticated, the IJ asked Liu’s attorney if he had any
response about the lack of authentication, and he said he did not. A.R. 90. Thus, if he
disagreed with the IJ’s authentication requirements, he had an opportunity to state his
objections on the record.
                                             4
under 8 U.S.C. § 1231(b)(3). See Lukwago v. Ashcroft, 329 F.3d 157, 182 (3d Cir.

2003).

         For the foregoing reasons, we will deny the petition for review.




                                              5